DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claims status
2.	Based on the Response to Restriction Requirement filed on 08/24/2022, applicant elects, to prosecute a first embodiment, as claims 1-11 without traverse. Claims 1-30 are pending in the application and 12-30 are withdrawn from consideration. Therefore, claims 1-11 are pending for examination.

                                                            Drawings
3.	The Examiner contends that the drawings submitted on 01/19/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over of WELIN et al. (US 2018/0331781 A1), hereinafter “Weilin” in view of Simsek et al. (US 2021/0058989 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/931,682 filed on 11/06/2019 and 62/937,041 filed on 11/18/2019), hereinafter “Simsek”.
Regarding claim 1, Weilin discloses a method of wireless communication at a transmitting device (Figs. 1-3, a solution which increases throughput of data in Network Coding based communication networks), comprising: 
encoding data packets based on a first network coding (Fig. 3, paragraph [0056], action 302, data block M is encoded in accordance with a coding parameter); 
transmitting encoded data packets to a receiving device (Fig. 3, paragraph [0057], action 304, encoded data block is sent addressed to the network receiving node); 
receiving feedback from the receiving device (Fig. 3, paragraph [0058], action 304-306, feedback information regarding decoding performance of the encoded data block); 
decoding the encoded data packets based on the second network coding applied by the receiving device (Fig. 3, paragraph [0058], action 306, alternatively, the feedback information may be sent based on Network Coding; in that case the network receiving node will act as sender of the feedback information and the network sending node will act as receiver of the feedback information, i.e. the roles of the nodes will be switched when providing the feedback information); and 
updating the first network coding applied by the transmitting device based on the feedback and decoding of the encoded data packets (Fig. 3, paragraph [0058], action 306-310, updated coding parameter value and adjusts the current coding parameter value to the updated coding parameter value).
While Weilin implicitly refers to “receiving network coding information”; and “determining a second network coding applied by the receiving device based on the network coding information” (Figs. 1-3, paragraphs [0056]- [0058]), Simsek from the same or similar field of endeavor explicitly discloses receiving network coding information (Figs. 2-3, paragraphs [0033], [0035], [0040], [0062], [0064], donor CU configures at donor DU1 and donor DU2 network coding parameters i.e. IAB Donor (CU-UP to DU)); and 
determining a second network coding applied by the receiving device based on the network coding information (Figs. 2-3, paragraphs [0059], [0062], [0064], [0065], decode the network coded packets and reencode using the same codebook i.e. the same set of network coding parameter is used in both transmitting and receiving).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving network coding information and determining a second network coding applied by the receiving device based on the network coding information” as taught by Simsek, in the system of Weilin, so that it would provide techniques for network coding and/or establishing delay-efficient integrated access and backhaul (IAB) network topologies relate generally to wireless communications (Simsek, paragraph [0025]).


Regarding claim 2, Weilin in view of Simsek disclose the method according to claim 1.
Simsek further discloses the network coding information includes one or more of: a network coding algorithm, at least one network coding parameter, a trigger to switch network coding algorithms, or a time offset to the network coding algorithms (paragraphs [0062]-[0066], donor CU configures at donor DU1 and donor DU2 network coding parameters, including- (a) to( i)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the network coding information includes one or more of: a network coding algorithm, at least one network coding parameter, a trigger to switch network coding algorithms, or a time offset to the network coding algorithms” as taught by Simsek, in the system of Weilin, so that it would provide techniques for network coding and/or establishing delay-efficient integrated access and backhaul (IAB) network topologies relate generally to wireless communications (Simsek, paragraph [0025]).

Regarding claim 3, Weilin in view of Simsek disclose the method according to claim 2.
Simsek further discloses the network coding information includes the at least one network coding parameter, comprising one or more of: an encoding distribution function, a decoding procedure, a random seed number, or a threshold number of interactions (Figs. 2-3, paragraphs [0033], [0040], [0059], [0062], [0064], [0065], network coding parameters i.e. IAB Donor (CU-UP to DU)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the network coding information includes the at least one network coding parameter, comprising one or more of: an encoding distribution function, a decoding procedure, a random seed number, or a threshold number of interactions” as taught by Simsek, in the system of Weilin, so that it would provide techniques for network coding and/or establishing delay-efficient integrated access and backhaul (IAB) network topologies relate generally to wireless communications (Simsek, paragraph [0025]).

Regarding claim 4, Weilin in view of Simsek disclose the method according to claim 1.
Simsek further discloses the transmitting device is a first user equipment (UE) and the receiving device is a second UE (Fig. 3, paragraphs [0040], [0148], MT of an IAB node, in its role as a regular UE, identifies a parent node (another IAB node or an IAB donor) by performing RSRP/RSRQ RRM measurements; the MT then performs random access and transmits an RRC connection setup request to the CU via the parent node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the transmitting device is a first user equipment (UE) and the receiving device is a second UE” as taught by Simsek, in the system of Weilin, so that it would provide techniques for network coding and/or establishing delay-efficient integrated access and backhaul (IAB) network topologies relate generally to wireless communications (Simsek, paragraph [0025]).

Regarding claim 5, Weilin in view of Simsek disclose the method according to claim 4.
Simsek further discloses the network coding information is received from a base station (paragraphs [0033], [0040], performs random access and transmits an RRC connection setup request to the CU via the parent node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the network coding information is received from a base station” as taught by Simsek, in the system of Weilin, so that it would provide techniques for network coding and/or establishing delay-efficient integrated access and backhaul (IAB) network topologies relate generally to wireless communications (Simsek, paragraph [0025]).

Regarding claim 6, Weilin in view of Simsek disclose the method according to claim 5.
Simsek further discloses the network coding information is received from the base station in at least one of: a radio resource control (RRC) configuration, a medium access control-control element (MAC-CE), or downlink control information (DCI) (paragraphs [0033], [0040], performs random access and transmits an RRC connection setup request to the CU via the parent node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the network coding information is received from the base station in at least one of: a radio resource control (RRC) configuration, a medium access control-control element (MAC-CE), or downlink control information (DCI)” as taught by Simsek, in the system of Weilin, so that it would provide techniques for network coding and/or establishing delay-efficient integrated access and backhaul (IAB) network topologies relate generally to wireless communications (Simsek, paragraph [0025]).

Regarding claim 7, Weilin discloses the feedback comprises a radio link control (RLC) status report from an RLC layer of the receiving device or hybrid automatic repeat request (HARQ) feedback from the receiving device (Fig. 4, paragraph [0075], following action 410 to final action 412).

Regarding claim 11, Weilin discloses the first network coding applied by the transmitting device is updated in response to the feedback from the receiving device (Fig. 3, paragraphs [0059], [0060], network coding module determines an updated coding parameter value and adjusts the current coding parameter value to the updated coding parameter value).

Allowable Subject Matter
7.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Weilin implicitly refers to “receiving network coding information”; and “determining a second network coding applied by the receiving device based on the network coding information” (Figs. 1-3, paragraphs [0056]- [0058]) and Simsek from the same or similar field of endeavor discloses receiving network coding information (Figs. 2-3, paragraphs [0033], [0035], [0040], [0062], [0064], donor CU configures at donor DU1 and donor DU2 network coding parameters i.e. IAB Donor (CU-UP to DU)).
The prior art, however, neither explicitly teaches nor suggests “determining network coding performance below a threshold; and transmitting a request for a change in network coding parameters, wherein the network coding information is received in response to the request”, as recited by claims 8, 9 and 10.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414